Citation Nr: 1625329	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  10-16 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a back disability.

2.  Entitlement to an initial rating higher than 10 percent for a left knee disability.

3.  Entitlement to an initial rating higher than 10 percent for a right knee disability.

4.  Entitlement to an initial rating higher than 10 percent for a right ankle disability.

5.  Entitlement to an initial rating higher than 10 percent for dyssomnia. 

6.  Entitlement to an initial compensable rating for onychomycosis of the feet.

7.  Entitlement to an initial compensable rating for acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to January 2008. 

These matters are on appeal from a rating decisions issued in May 2008 and August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2014, the Board issued a decision granting initial ratings of 10 percent each for right and left knee, back, and right ankle disabilities and remanded these claims to the AMC to ascertain whether those grants fully satisfied the Veteran's appeal as to those issues.  However, in an April 2016 Brief, the Veteran, through his representative, indicated that he was not satisfied with the increased ratings and continued his appeal.

In April 2014, the Board also remanded the claims of entitlement to higher initial ratings for psychiatric and skin disorders for further development.  All issues on appeal are now ready for disposition.

In November 2014, the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of additional evidence of new evidence.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The most probative evidence demonstrates that the Veteran's back disability is manifested by normal range of motion.

2.  The most probative evidence of record, the Veteran's bilateral knee disability is manifested by painful limitation of motion, however, instability, flexion limited to 45 degrees, extension limited to 10 degrees, ankylosis, or cartilage damage were not objectively demonstrated.

3.  The most probative evidence demonstrates that the Veteran's right ankle disability is manifested by slight limitation of motion.
 
4.  The Veteran failed to attend VA psychiatric and skin examinations scheduled pursuant to the Board's April 2014 remand, without good cause.


CONCLUSIONS OF LAW

1.  Criteria for an initial evaluation higher than 10 percent for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (2015).

2.  Criteria for an initial evaluation higher than 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DCs 5010-5260 (2015).

3.  Criteria for an initial evaluation higher than 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DCs 5010-5260 (2015).

4.  Criteria for an initial evaluation higher than 10 percent for a right ankle disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5271 (2015).
5.  The claims for an increased initial evaluation higher than 10 percent for dyssomnia and initial compensable ratings for onychomycosis of the feet and acne, must be denied as a matter of law.  38 C.F.R. § 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 
The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran's back disability is currently evaluated as 10 percent disabling under Diagnostic Code 5242.

Spine disabilities can be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015). 

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases or Injuries of the Spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; when then combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour; or when there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015). 

The Board notes that the Veteran has not been diagnosed with intervertebral disc syndrome (IVDS), that he is not shown to have "incapacitating episodes" as defined at DC 5243.  Service connection is not currently in effect for intervertebral disc syndrome.  Therefore, the provisions at 38 C.F.R. § 4.71a, DC 5243, and the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" are not for application.

Turning to the merits of the claim, as previously addressed in the April 2014 Board decision, on December 2007 VA spine examination range of motion testing revealed normal range of motion of the Veteran's lumbar spine, with painful motion and spasm.  On repetitive use testing, there was no additional limitation of motion of the thoracolumbar spine.  The examining physician diagnosed mild degenerative joint disease of the lumbar spine.

VA treatment records dated from December 2007 to January 2014 indicated additional complaints of back pain, but do not reflect, nor does the Veteran contend, that his back disability worsened since the December 2007 VA spine examination.

Applying the relevant rating criteria, the Board notes that a rating in excess of 10 percent for the Veteran's back disability is not warranted.  A 20 percent evaluation is assigned for forward flexion greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  

In sum, the most probative evidence of record does not indicate that the Veteran's back disability is manifested by forward flexion greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine no greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Moreover, there was no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  

Accordingly, the 10 percent evaluation is warranted for noncompensable limitation of motion.  With regard to the DeLuca factors, the Board observes that the VA examiner and VA clinicians noted the Veteran's complaints such as pain and weakness, and the Board has taken those complaints into consideration in its above discussion (in this regard, it is important for the Veteran to understand that this problem is the basis for the 10% rating).  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss causes additional disability that approximates a 20 percent rating.  

In sum, the orthopedic manifestations of the Veteran's thoracolumbar spine disability do not warrant a rating in excess of 10 percent at any time.

While the Board accepts the contentions of the Veteran that his thoracolumbar spine disability causes him to experience pain, providing the basis for the 10 percent evaluation, the Board has taken that into account in its consideration of the range of motion of the Veteran's thoracolumbar spine.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, a greater rating is not warranted based on functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.

Without taking into consideration pain, there would be limited basis for the current evaluation, let alone a higher evaluation.  It is important for the Veteran to understand that the disability evaluation of 10 percent for the thoracolumbar spine disability will cause him problems, such as limited motion and pain; a fact that is not in dispute.  If there were no problems associated with the back disability, there would be no basis for a compensable evaluation (zero), let alone a 10 percent evaluation.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for a back disability.

Moreover, regarding ratings for associated neurologic abnormalities, the Veteran has not been diagnosed with neurological disabilities associated with his spine, nor perfected appeals with respect to neurological issues associated with his spine, during the period on appeal.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for a back disability.

Knees

The Veteran's right and left knee disabilities are each evaluated as 10 percent disabling under Diagnostic Codes 5010-5260 for degenerative arthritis and limitation of flexion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees. 

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint.  VAOPGCPREC 09-04.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is assigned when extension is limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 50 degrees. 

Diagnostic Code 5010 provides that arthritis due to trauma, as substantiated by x-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Diagnostic Code 5003 further states that, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991). 

Where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 or 5258 if there are concomitant symptoms, such as knee instability or subluxation. 

To the extent Diagnostic Code 5257 may be applicable in this case, such code rates impairment based on recurrent subluxation or lateral instability of the knee, and provides a 10 percent evaluation where there is evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Turning to the merits of the claim, in addition to the evidence addressed in the Board's decision, December 2007 VA examination of the right and left knee indicated crepitus, but there was no evidence of clicks or snaps, grinding, instability, or patellar or meniscus abnormality.  Range of motion of both knees was normal.  There was no additional limitation of motion following repetitive use.  The examining physician diagnosed degenerative joint disease of each knee.

Subsequent VA treatment requests do not reflect, nor does the Veteran contend, that his bilateral knee disability worsened since the December 2007 VA examination.

In sum, the totality of the evidence shows that the Veteran's bilateral knee disability is manifested by pain on motion.  Right and left knee flexion was not limited to 45 degrees and extension was not limited to 10 degrees.  Rather, range of motion of both knees was normal.  Under Diagnostic Code 5260 and 5261, the limitation of motion does not reach the level of a compensable evaluation.  Instead, the Veteran has been afforded initial 10 percent evaluations under Diagnostic Code 5003 for painful motion.  A higher evaluation is not warranted.

With regard to the DeLuca factors, the Board observes that the VA examining physician noted the Veteran's complaints such as pain and the Board has taken those complaints into consideration in its above discussion (in this regard, it is important for the Veteran to understand that this problem is the basis for the 10% rating).  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss caused additional disability that approximated a 20 percent rating for the right or left knee.  

The Board has considered an additional evaluation under Diagnostic Codes 5256, 5257, 5258, 5259, 5262 and 5263.  However, there is no evidence of ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

While the Board accepts the contentions of the Veteran that his bilateral knee disability causes him to experience pain, providing the basis for the 10 percent evaluation, the Board has taken that into account in its consideration of the range of motion of the Veteran's knees.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, a greater rating is not warranted based on functional loss due to pain causing additional disability beyond that reflected on range of motion measurements.

Without taking into consideration pain, there would be limited basis for the current evaluations, let alone a higher evaluation.

It is important for the Veteran to understand that the disability evaluation of 10 percent for the right and left knee disability will cause him problems, such as pain; a fact that is not in dispute.  If there were no problems associated with the right and left knee disability, there would be no basis for a compensable evaluation (zero), let alone 10 percent evaluations.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating higher than 10 percent for a right or left knee disability.

Right ankle

Under DC 5271, a 10 percent rating is warranted for a moderate limitation of ankle motion.  A 20 percent rating is warranted for a marked limitation of ankle motion.

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal dorsiflexion of the ankle is from 0 to 20 degrees. Normal plantar flexion of the ankle is from 0 to 45 degrees.

Turning to the merits of the claim, on December 2007 VA joints examination, range of motion testing revealed normal dorsiflexion and 40 degrees plantar flexion. The examining physician diagnosed tendonitis of the right ankle.

Subsequent VA treatment records do not reflect, nor does the Veteran contend, that his right ankle disability worsened since the December 2007 VA examination.

Applying the relevant rating criteria, the Board finds that the manifestations of the Veteran's right ankle disability are more consistent with an initial 10 percent rating.  In this regard, range of motion of the right ankle indicated normal dorsiflexion and 40 degrees plantar flexion.  Findings made on December 2007 VA examination do not support the assignment of an initial higher rating of 20% for his right ankle disability.

With regard to the DeLuca factors, the Board observes that VA examining physician noted the Veteran' complaints such as pain and the Board has taken those complaints into consideration in its above discussion (in this regard, it is important for the Veteran to understand that this problem is the basis for the current disability rating).  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss caused additional disability that approximated an initial 20% rating.

Consideration has also been given to other potentially applicable diagnostic codes for the ankle.  However, since there is no evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy, Diagnostic Codes 5272 and 5272 through 5274 are inapplicable.  38 C.F.R. § 4.114.

While the Board understands the Veteran's central concern that his right ankle disability causes such symptoms as pain, it is important for the Veteran to also understand that the Board does not suggest that the Veteran does not have problems with his right ankle.  The question is whether these problems provide a basis to grant an initial evaluation of 20%.  Without consideration of the problems he cited and the other issues he has with his right ankle at this time, the current evaluation could not be justified.

Based on the foregoing, the Board concludes that the disability due to the Veteran's right ankle disability is not manifested by symptomatology that more nearly approximates the criteria for an initial higher 20 percent rating for the right ankle disability.  See 38 C.F.R. § 4.7.  Accordingly, the preponderance of the evidence is against the assignment of an initial rating higher than 10 percent for his right ankle disability.

Additional Considerations

With regard to the Veteran's back, bilateral knee, and right ankle disabilities, the Veteran is competent to report complaints of pain, weakness, and numbness as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings.  He is not, however, competent to identify a specific level of disability of the Veteran's back, bilateral knee, and right ankle disabilities according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's back, bilateral knee, and right ankle disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for her increased disability claims, the applicable rating criteria contemplate all impairment resulting from the Veteran's back, bilateral knee, and right ankle disabilities.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of pain due to his disabilities.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, a November 2013 VA treatment record indicates that he was then employed as a civilian with the Army.  Moreover, the Veteran has not alleged, nor does the record reflect, that he is unemployable on account of his service-connected back, bilateral knee, and right ankle disabilities.  Thus, the Board finds that Rice is inapplicable in this case.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

Psychiatric disorder and skin disabilities

The Veteran is seeking an increased, compensable rating for his service-connected psychiatric disorder and skin disabilities.

In November 2014, the Board remanded the Veteran's claims for an initial compensable rating for an initial rating higher than 10 percent for dyssomnia and initial compensable ratings for onychomycosis of the feet and acne.

Pursuant to the Board's remand, in July 2014 the RO scheduled VA examinations which the Veteran failed to attend.

When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  The Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

Here, the Board in April 2014 found that a VA examination was necessary to determine the current severity of the Veteran's psychiatric and skin disabilities.  The claims file further shows that in a July 2014 letter, the RO informed the Veteran that failure to appear at the examination without good cause may cause his claim to be denied.  The Veteran failed to appear at the examination, and he has not presented good cause for the failure to appear.

In this regard, in the April 2016 Brief the Veteran's representative merely stated that he was unable to attend.  No reason was provided for his failure to attend the examinations.  These claims must be denial on this basis, standing alone.  38 C.F.R. § 3.655.

As the disposition of these claims is based on the law, and not the facts of the case, the claims must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
 
In any event, even if the Board reviews the case based on the evidence of record, it is important for the Veteran to understand that the case would still be denied.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.



Next, relevant VA orthopedic examinations were obtained in December 2007.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's back, bilateral knee, or right ankle disabilities since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his orthopedic disabilities.  Moreover, as noted in the Introduction, in November 2014, he submitted a waiver of AOJ (agency of original jurisdiction) consideration of additional evidence and waiver of the 30-day waiting period, and indicated that he desired to have his claims certified immediately to the Board.

With regard to the claims for increased ratings for the Veteran's psychiatric and skin disabilities, as previously discussed, the Veteran failed to attend VA examinations scheduled in July 2014, pursuant to the Board's April 2014 remand.  

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).
Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


	(ORDER ON NEXT PAGE)


ORDER

An initial rating higher than 10 percent for a back disability is denied.

An initial rating higher than 10 percent for a left knee disability is denied.

An initial rating higher than 10 percent for a right knee disability is denied.

An initial rating higher than 10 percent for a right ankle disability is denied.

An initial rating higher than 10 percent for dyssomnia is denied.

An initial compensable rating for onychomycosis of the feet is denied.

An initial compensable rating for acne is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


